DETAILED ACTION
Claims 1-20 are pending. Claims 1 and 11 are in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,587 (“the ‘587 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘587 Patent anticipate claims 1-20 of the current application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-10 recite a system that includes a processor. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
Claims 11-20 recite a series of steps for facilitating collaboration between players in an online game. Thus, these claims are directed to a process, which is one of the statutory categories of invention.  

Step 2A: Prong One: 
Representative claim 1 recites: 
A system configured to facilitate collaboration between players in an online game, the system comprising: 
one or more processors configured by machine-readable instructions to: 
execute an instance of a virtual space, and facilitate participation by the players in the online game within the virtual space through one or more client computing platforms associated with the players; 
store associations of the players in the online game, wherein the players include a first player, a second player, and a third player, and wherein the associations include a first association that includes the first player, the second player, and the third player; [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are rules for playing a game]
facilitate participation in collaborative gameplay towards a goal within the online game, wherein achieving the goal requires completing a series of individual tasks, wherein the series of individual tasks includes provision of one or more resources, wherein the resources include virtual goods that are usable within the online game, wherein the goal is associated with a multiplayer award, wherein the series of individual tasks includes a first task individually performable by the first player; [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are rules for playing a game]
determine metrics that quantify contributions by individual players towards completion of the goal such that a first metric is determined for the first player based on quantifying a first contribution by the first player towards completion of the goal; [the examiner submits that the foregoing underlined limitations constitute: (a) a “certain method of organizing human activity” because they are rules for playing a game; and (b) a “mental process” because this is a concept that can be performed in the human mind (e.g., an observation/evaluation)]
determine the multiplayer award and determine a portion of the multiplayer award that is a first award such that responsive to completion of the series of individual tasks, the first award is determined based on the first metric for the first player; and [the examiner submits that the foregoing underlined limitations constitute: (a) a “certain method of organizing human activity” because they are rules for playing a game; and (b) a “mental process” because this is a concept that can be performed in the human mind (e.g., an observation/evaluation)]
provide the first award to the first player. [the examiner submits that the foregoing underlined limitations constitute a “certain method of organizing human activity” because they are rules for playing a game]

Step 2A: Prong Two: 
Next, the claim is evaluated to determine whether the abstract idea is integrated into a practical application.
The foregoing limitations of claim 1 that are not underlined above comprise additional limitations.
The examiner submits that each of the following additional limitations are mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: one or more processors and the one or more client computing platforms associated with the players. 
The examiner submits that each of the following additional limitations do no more than generally link the user of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claim that do not alter or affect how the process steps of facilitating collaboration between players in the game are performed: “online game”, “execute an instance of a virtual space, and facilitate participation by the players in the online game within the virtual space through one or more client computing platforms associated with the players”, and “virtual goods”.
Thus, taken alone, the additional elements do not integrate the abstract idea into an practical application. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Thus, taken alone, the additional elements do not integrate the abstract idea into an practical application. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Step 2B:
The examiner submits that representative claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion that the claim is not integrated into a practical application. 
The dependent claims merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Thus, taken alone, the additional elements do not integrate the abstract idea into an practical application. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715